﻿140.  It is my pleasant duty to extend to Mr. Benites my warm congratulations upon his election to the presidency of the General Assembly. These congratulations are all the more warm since Lebanon maintains with Ecuador, as indeed it does with all Latin American countries in general, particularly cordial relations.
141.	I also take pleasure in paying a tribute to Mr. Stanislaw Trepczynski, Deputy Minister for Foreign Affairs of Poland, who assumed with competence the presidency of the last session of the General Assembly.
142.	It is also my pleasure to express the appreciation of my delegation for the devotion of the Secretary-General of our Organization. Mr. Waldheim's attachment to the purposes of the United Nations and his tireless efforts in the service of peace resulted most recently in his visit to the countries of the Middle East. I should like to state here that his visit to Lebanon was very highly appreciated and very useful. My Government is a convinced supporter of the action of the Secretary-General and would express the wish that his efforts be crowned with success.
143.	These wishes are not just a matter of form. Lebanon, a founding Member of the United Nations, has always had great confidence in our Organization and has always shown a sincere and constant attachment to it. It has participated in its activities and supported its actions in so far as it has been able. At a time when the United Nations is preparing to celebrate the twenty-fifth anniversary of the promulgation of the Universal Declaration of Human Rights, permit me to mention as an example the contribution made by Lebanon to that historic event. I should also like to remind you that in the Middle East, of which it is a part, Lebanon has always tried to promote United Nations action and to make available to our Organization and the specialized agencies all of the facilities it has been in a position to offer. Thus 10 organs of the United Nations are today represented in my country. The Lebanese Government has decided to establish, in co-operation with our Organization, a United Nations Centre in Beirut. The Economic Commission for Western Asia, the establishment of which in Lebanon has just been approved by the Economic and Social Council in its resolution 1818 (LV) and will undoubtedly also be approved by this session of the Assembly, strengthens even further the ties which exist between the United Nations and Lebanon.
144.	The United Nations, for its part, has always shown a great deal of understanding towards my country and has lavished upon it all the support it has been in a position to give. During the course of the suffering which has afflicted the Arab countries since 1967, it is worth while reminding you that Lebanon has had frequent recourse to the Security Council to denounce the acts of aggression directed against it by an irascible neighbour. Eight times the Security Council has condemned Israel and supported the Lebanese Government.
145.	Lebanon, therefore, a small country devoted to peace and a resolute partisan of international co-operation, would like to express its most fervent hope that the Organization will be strengthened, its prestige enhanced and its means of action increased. Unfortunately, however, when one takes a look at the agenda of this session and compares the results achieved by our Organization with the responsibilities which it would normally be expected to assume, one cannot help feeling some disillusion. How many major problems still remain unsettled. All our debates in the past, the many resolutions we have adopted, and all our efforts have not succeeded in settling them. The Middle East crisis remains in a state of deadlock; the question of Korea has not-yet been settled; colonialism in Africa is not slackening its grip, and racial discrimination continues to exist there. The disarmament discussions are still in their embryonic stage; the difficulties encountered by the developing countries are becoming ever more serious; and the gap between the poor and the rich countries is growing constantly wider.
146.	Nevertheless, the agenda does, of course, reflect positive aspects and the progress achieved in certain areas, Although we are far from final solutions, we note with satisfaction that the United Nations is approaching constructively the economic and social problems which arise in the international sphere, particularly those of the environment, population, trade, the sea-bed and so on. Considerable progress has been achieved, too, towards universality. We therefore are gratified at the admission of the Federal Republic of Germany, the German Democratic Republic and the Commonwealth of the Bahamas to the great family of the United Nations. May we be permitted to express the hope that in the near future the United Nations will become synonymous with the international community as a whole?
147.	We note with equal satisfaction the progress achieved in the past year towards the relaxation of international tension. Although bilateral diplomacy has played a decisive role in achieving this progress, there is no doubt, that the United Nations has contributed, and continues to contribute, to an improvement of the international atmosphere by promoting better understanding and by creating broad possibilities for dialogue. The rapprochement between the great Powers, the agreements on South-East Asia, the Helsinki Conference on Security and Co-operation in Europe, the talks between the two Koreas, the bilateral negotiations on the limitation of strategic weapons and the agreements on the problems of the Indian subcontinent are all positive results which reflect the new international spirit and encourage optimism.
148.	Of all the political questions which will be considered at this session, the one which causes the most concern to us is obviously that of the Middle East. I should like to express here and now the deep conviction of my delegation that this question, and indeed all those which involve the fate of human communities, whatever their size, can be settled satisfactorily and lastingly only if such a settlement is based first and foremost on a spirit of equity and justice. Political manoeuvres, considerations based on the balance of forces and interests should in no way be allowed to stifle the voice of right and justice.
149.	Let us take care not to stifle that voice any longer. History teaches us that every time the voice of right and justice has not been heeded, the result has inevitably been an explosion, leading to the collapse of structures which had been established to maintain the peace,
150.	The fundamental facts of the Middle East problem are very familiar to this Assembly. They have been so amply set forth, commented upon and debated that I have no intention of repeating what has so often been said in the past, nor do I intend to anticipate what other speakers may say at this session. I shall confine myself simply to recalling here certain basic truths and to setting forth succinctly the views of my Government.
151.	The first truth is that Israel, a Member of the United Nations, to which it owes its very existence, continues to occupy by force territories belonging to sovereign States which are also Members of this Organization. That occupation constitutes a flagrant violation of international-law and a defiance of the United Nations, which, by several resolutions adopted by the General Assembly and the Security Council, has condemned the acquisition of territory by force. Israel no longer troubles to conceal its ambitions with regard to the fate of these territories. Through the words of its most authoritative leaders and by the military, economic and settlement policy which it has been pursuing for six years, it is systematically applying a policy of conquest and annexation. Of course, the Arab countries will do everything in their power to resist that colonial policy, and they will offer that resistance as long as is necessary. But the problem transcends the context of the Arab countries and involves the international community as a whole. The question is whether we live in a policed world or must resign ourselves indefinitely to the law of the jungle. Lebanon has appealed to the United Nations whenever the occasion has arisen and exhorted it to contemplate concrete and effective measures to ensure the rule of law and right. From this rostrum I firmly and solemnly repeat the same exhortation.
152.	The second truth is that Israel has driven a whole people from its motherland, gained possession of its property and trampled underfoot its most elementary and sacred rights. Israel has inflicted and continues to inflict upon it and upon all those who have granted it their hospitality most brutal violence: violations of air space, bombardments, abduction of soldiers and civilians, punitive expeditions, occupation of strategic points, hijacking and destruction of civilian aircraft. At the beginning, Israel pointed to the activities of the fedayeen in an attempt to justify its aggression. As we know, those activities were committed sporadically, I would say, by uncontrollable elements. But today Israel no longer takes the trouble to find justifications. It claims the right to take preventive measures against Palestinians whom it has driven from their homes or who have fled the ostracism of the invader.
153.	The fate of the Palestinian people constitutes the heart of the problem in the Middle East. Even if other aspects of this problem were settled to the satisfaction of all the States concerned, even if the territories were liberated, the Holy Places restored to their universal function and questions of shipping resolved, as long as the fate of the people of Palestine was not settled in accordance with equity in a way satisfactory to their legitimate aspirations to freedom and human dignity, nothing would really have been solved. That people must be consulted on its future. It is entitled to respect, understanding and consideration.
154.	Everyone knows that Lebanon took no part in the military operations of June 1967. It was not, therefore, directly involved in that conflict. But that conflict has had a profound effect upon it, not only because it is a member of the League of Arab States and considers itself bound by ties of solidarity with those States but also because Israel has certain designs on its territory and its waters, and because more than 300,000 Palestinians live on its territory.
155.	Lebanon will, in so far as it is able, participate in the search for a just and lasting solution. But Lebanon has no territorial problem to discuss with anyone, either directly or even indirectly. The only international document which defines its position on Israel is the Lebanese-Israel Armistice Agreement of 1949. That Agreement put an end to hostilities and established the supervision and control organs with the co-operation of the United Nations and under its chairmanship. Whatever allegations to the contrary may be put forward by Israel, that document is still in force. The Security Council itself has repeatedly decided so, most recently by its resolution 337 (1973), adopted unanimously on 15 August 1973.
156.	Lebanon considers that Security Council resolution 242 (1967) primarily concerns those countries which took part in the 1967 conflict. It does not, therefore, have either to accept it on its own account or to reject it. But it does support it, because it sees in it a basis upon which the over-all solution should be built. That resolution contains, among others, a provision calling for the withdrawal of all Israeli troops from occupied territories and stating the need to settle the Palestinian problem equitably.
157.	It is no longer possible in our day to apply the old adage, "Politics first". Economic matters have assumed such an importance that they are now inseparable from politics.
158.	For 25 years Lebanon, like other Arab States, has constantly suffered the disastrous economic consequences of an unresolved political conflict. Only the establishment of peace can permit the peoples of the region to devote their resources and energies to constructive purposes, And this peace cannot be beneficial only to the peoples of the region themselves. It will also serve the interests of the human community as a whole and will strengthen international stability and security.
159.	The subject of economic and social development, which has been given -prominence for many years now, has unfortunately not yet produced sufficient concrete results. The evaluation of the Second United Nations Development Decade, in the light of the discussions in the Economic and Social Council and the Food and Agriculture Organization particularly, is not very encouraging. The rich countries do not seem sufficiently aware that in the world of today, in which everything is interdependent, it is in their interests to increase substantially the effort asked of them. For their part, the developing countries seem to be confining themselves more and more to a demanding attitude unlikely to facilitate a dialogue.
160.	The problem of disarmament is no less distressing than that of poverty. Everything has already been said on this subject. I would simply like to suggest that, if a decision is taken to reduce armaments, the possibility be studied of creating within the framework of the United
Nations a special fund designed to give rapid assistance to countries afflicted by natural disasters, a fund financed by a portion of the financial resources at present devoted to the production of means of destruction.
161.	The United Nations quite rightly is displaying growing interest in the problems of the environment. Man, the marvellous creator, has suddenly discovered that he is also a ruthless destroyer. He knows that nature is threatened by death. That realization has already led to abundant research and study, which has not, however, yet been translated into action by a rescue programme. I should like to mention that my country has made a special effort in the area of the protection of nature. A Mediterranean conference was held in Beirut last May to study ways and means of fighting pollution in the Mediterranean basin. It adopted a programme which it called the Beirut Charter and established a standing conservation committee which will be staffed by the National Council for Scientific Research in Lebanon.
162.	Another problem which is worthy of our attention is that of the sea-bed. In its resolution 3029 (XVII), the Assembly entrusted the Committee on the Peaceful Uses of the Sea-Bed and the Ocean Floor beyond the Limits of National Jurisdiction with the task of preparing a draft convention to be submitted to a plenipotentiary conference in Santiago next April. Unfortunately, the draft convention is not yet ready. In the course of the many meetings which have been held, Member States have not shown a sufficient degree of co-operation. The Assembly proclaimed, amidst general enthusiasm, that the resources of the sea-bed beyond the limits of national jurisdiction constituted the common heritage of mankind as a whole [see resolution 2749 (XXV)]. An international organization was to be set up to exploit these resources for the benefit of all nations. These fine promises seem to have been forgotten very quickly. The conflict of national interests has overshadowed respect for the interests of the international community, and almost diverted the Committee from its initial task, which was to work for the development of international law of the sea and not to try to stifle it.
153. The United Nations was created to promote the ideal of peace and justice in the world. In spite of all the setbacks and the difficulties which have been encountered, I should like to proclaim the faith of my country in our Organization and our attachment to it. Of course, as I have already pointed out, its possibilities of action are small compared with the considerable responsibilities it bears. Many of the extremely sc IUS and urgent problems unfortunately are still unresolved principal among which we find the distressing problem of the Middle East. But I am convinced that it is in the spirit of the Charter, and preferably within the framework of the United Nations, without excluding all other possibilities, that these problems should be examined and debated. It is upon the United Nations that all good will should converge in order to strengthen the possibilities of action and to lay down the principles of right and justice on solid foundations. We believe that it is not so much a matter of defining principles, outlining objectives and adopting new resolutions which are indistinguishable from each other, but rather a matter of tackling seriously the question of practical measures which should and must be taken in order to ensure the total and effective application of these resolutions. However that may be, Lebanon, for its part, however humble may be its contribution, will always work in this spirit and towards this objective.